84285: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20654: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84285


Short Caption:NEVINS, M.D. VS. MARTYN C/W 84457Court:Supreme Court


Consolidated:84285*, 84457Related Case(s):69249, 69249-COA, 72752, 72752-COA, 84457


Lower Court Case(s):Clark Co. - Eighth Judicial District - A625101Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:03/08/2022 / Haberfeld, StephenSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantNevada Orthopedic & Spine Center, LLPHeather S. Hall
							(McBride Hall)
						Robert C McBride
							(McBride Hall)
						


AppellantR. Nevins, M.D., Ltd.Heather S. Hall
							(McBride Hall)
						Robert C McBride
							(McBride Hall)
						


AppellantRussell Nevins, M.D.Heather S. Hall
							(McBride Hall)
						Robert C McBride
							(McBride Hall)
						


RespondentMarilyn MartynApril L. Becker
							(April Becker & Associates)
						Micah S. Echols
							(Claggett & Sykes Law Firm)
						Gerald I. Gillock
							(Gerald I. Gillock & Associates)
						Craig M. Murphy
							(Murphy & Murphy Law Offices)
						David P. Snyder
							(Claggett & Sykes Law Firm)
						





Docket Entries


DateTypeDescriptionPending?Document


02/25/2022Filing FeeFiling Fee due for Appeal. (SC)


02/25/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-06187




02/25/2022Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 7 days. (SC)22-06190




02/25/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-06193




03/03/2022Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)22-06812




03/04/2022Filing FeeFiling Fee Paid. $250.00 from McBride Hall.  Check no. 2366. (SC)


03/04/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)22-07013




03/08/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Stephen E. Haberfeld. (SC)22-07353




03/11/2022Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation. (SC).


03/11/2022Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for May 2, 2022, at 1:00 pm. (SC).22-07928




03/15/2022Notice of Appeal DocumentsFiled Copy of District Court Minutes. (SC)22-08157




03/25/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-09458




03/31/2022Notice of Appeal DocumentsFiled Copy of District Court Minutes. (SC)22-10050




05/03/2022Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. Case Nos. 84285/84457. (SC)22-14002




05/04/2022Settlement Order/ProceduralFiled Order Consolidating Appeals and Reinstating Briefing. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  Nos. 84285/84457.  (SC)22-14189




05/18/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:6/29/15, 6/30/15, 7/1/15, 7/2/15, 7/6/15, 7/7/15, 7/8/15, 7/9/15, 7/10/15, 10/25/21, 10/26/21, 10/27/21, 10/28/21, 11/1/21, 11/2/21, 11/3/21, 11/4/21, 11/5/21, 2/17/22 and 1/6/22.  To Court Reporter: Vanessa Medina. Nos. 84285/84457 (SC)22-15748




05/20/2022Order/ProceduralFiled Order to Show Cause.  Appellants shall have 30 days from the date of this order within which to show cause why these appeals should not be dismissed for lack of jurisdiction.  The briefing schedule in these appeals shall be suspended pending further order of this court.  Respondent may file any reply within 14 days from the date that appellants' response is served.  Nos. 84285/84457.  (SC)22-16158




06/20/2022MotionFiled Appellants, Russell Nevins, M.D., R. Nevins, M.D., Ltd. And Nevada Orthopedic & Spine Center, Llp's Motion To Dismiss Appeal In Response To Order To Show Cause. Nos. 84285/84457 (SC)22-19490




06/30/2022Order/DispositionalFiled Order/Voluntary Dismissal. Order Dismissing Appeal.  Appellants have filed a motion to voluntarily dismiss these appeals.  "ORDERS these appeals DISMISSED."  SNP22-JH/LS/DH  Case Closed/No Remittitur Issued.  Nos. 84285/84457.  (SC)22-20654





Combined Case View